Case 1:20-mc-00004-JJM Document 4 Filed 04/23/20 Page 1 of 18 PagelD #: 37

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF RHODE ISLAND

IN RE:

DONALD W. WYATT DETENTION
FACILITY 20-mc-00004

STATUS REPORT (APRIL 23, 2020)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Detainees at the Facility TOTAL: 581
(“% capacity) 75%
USMS 489
ICE 81
Navy, Tribal, BOP 11
| Cumulative number of detainees tested TOTAL: 68
Negative tests 2
Pending tests 65
Positive tests 1
| Cumulative number of staff tested (as self-reported by staff) TOTAL: 26
Negative tests 20
Pending tests 6
Positive tests 0
| All efforts undertaken to mitigate the spread of COVID-19 | See Attachment | A

 

 

All efforts undertaken to mitigate the spread of COVID-19 in | See Attachments A&C
light of a positive test

 

 

Protocols for screening and testing of detainees, staff, and | See Attachments A&B
others entering or leaving the Facility

 

 

 

 

 

 

| Changes from Attachment A on prior Status Report, ifany | See Attachment |  C

Respectfully Submitted,

[s/ Daniel W. Martin
Daniel W. Martin, Warden, Donald W. Wyatt
Detention Facility
Case 1:20-mc-00004-JJM Document 4 Filed 04/23/20 Page 2 of 18 PagelD #: 38

ATTACHMENT A
(Facility’s Mitigation Efforts and Plan)
Case 1:20-mc-00004-JJM Document 4 Filed 04/23/20 Page 3 of 18 PagelD #: 39

EFFORTS BY THE DONALD W. WYATT DETENTION FACILITY TO
MITIGATE AND ADDRESS THE EFFECTS OF THE
CORONAVIRUS PANDEMIC

Introduction

1. With the onset of the current pandemic, the Facility and its staff have been working
around-the-clock to ensure that any threats posed by the coronavirus/COVID-19 pandemic are
mitigated to the maximum extent possible.

2. Within the thirty-day period of March 20, 2020 to April 20, 2020, the Facility’s
overall population has fallen from 707 to 586 detainees (.e., a drop of 121 detainees in one
month).

3. The Facility relies on and routinely refers to the guidelines issued by the Centers
for Disease Control and Prevention (CDC) for correctional and detention facilities.

Specific Steps

4, The Facility has implemented strict protocols and undertaken extensive steps to
minimize the threat of the coronavirus within the Facility, including, but not limited to:

a. Directing detainees to socially distance themselves by, among other things, sitting
one to two detainees at a four-person table during any non-lockdown mealtimes,
providing guidance to avoid congtegating in groups, permitting detainees to access
the recreation yard attached to their unit on non-lockdown times, and reassigning
detainees to available cells so as to further increase social distancing within the cells;

b. Communicating with the United States Marshals Service, ICE, and Bureau of
Prisons to minimize sending potential detainees who exhibit COVID-19
symptoms;

c. Increasing mental health rounds throughout the Facility;
Case 1:20-mc-00004-JJM Document 4 Filed 04/23/20 Page 4 of 18 PagelD #: 40

d. Ensuring 24/7 on-site presence of nursing staff;

e. Ensuring that our transportation staff communicates in real time with the Facility
tegarding the detainees’ conditions who are arriving at the Facility and to isolate
any incoming symptomatic detainees as much as possible;

f, Medically screening new detainees for COVID-19 symptoms;

g- Establishing a quarantine plan (described below) under the supervision and
guidance of the Facility’s medical director;

h. Prohibiting staff from working who are experiencing any COVID-19 related
symptoms, and to report any such symptoms immediately before self-isolating
themselves and seeking medical attention;

i. Requiring staff who have COVID-19 related symptoms to self-quarantine for 14
days and obtain clearance from their medical provider before returning to the
Facility;

j. Encouraging staff to follow the Governor’s executive orders by minimizing their
time outside of their homes so as to reduce their risks of exposure to the
coronavirus;

k. Encouraging staff to cease unnecessary physical contact such as handshakes, hugs,
etc.;

1. Implementing an enhanced cleaning protocol throughout the Facility;

m. Providing additional soap, cleaning materials, and sanitizers throughout the Facility
for use by detainees and staff;

n. Cleaning frequently throughout the day and disinfecting tables, chairs, handrails,

phone handsets, and other high-touch areas;
Case 1:20-mc-00004-JJM Document 4 Filed 04/23/20 Page 5 of 18 PagelD #: 41

o. Creating an additional night-time cleaning detail to clean and disinfect showers and
other common areas with a bleach and water solution;

p. Temporarily suspending physical visitation to the Facility by family members,
attorneys, and other visitors to protect the detainees and their family members
during this phase of the pandemic;

q. Screening and limiting vendors and contractors to only those personnel and visits
necessaty to ensure continuity of operations, such as HVAC vendors and essential
deliveries (1.e., medical, food, cleaning supplies, commissary, etc.);

r. Screening vendors and contractors who must enter the Facility for COVID-19
related symptoms and denying entry to any individuals who exhibit such
symptoms. This scteening consists of a temperature check and answering screening
questions regarding potential exposure and risks to the Facility;

s. Increasing the use of audio and video conferencing services for court appearances
and other visits traditionally held in-person, such as between detainees and their
attorneys;

t. Increasing the number of free phone calls that detainees may make each week;

u. Restricting and minimizing staff members’ physical contact with each other and
interactions to the maximum extent possible;

v. Providing bilingual instruction and guidance to detainees and staff regarding the
critical needs to observe strict personal hygiene such as frequent hand-washing,
avoiding touching facial areas, maintaining social distancing as much as possible,

and promptly reporting any symptoms consistent with COVID-19;
Case 1:20-mc-00004-JJM Document 4 Filed 04/23/20 Page 6 of 18 PagelD #: 42

w. Suspending Facility programs until further notice and working to replace those
programs with alternative activities;

x. Holding town hall-style meetings led by me and the Facility’s medical director with
the detainees to explain the Facility’s efforts, plans, and to assure them that the
Facility is working diligently to reduce COVID-19 related risks. At these meetings,
detainees requested more soap and personal hygiene products (which were
provided), a reduced rate for paid phone calls (which was provided for domestic
calls), and more access to Personal Protection Equipment (PPE) such as gloves
and procedural masks (which the Facility has provided);

y. Suspending the Facility’s dental program and barber shop until further notice;

z. Expediting the creation of a negative-pressure isolation and quarantine unit;

aa. Obtaining COVID-19 testing kits from the Rhode Island Department of Health
(RIDOH) to have on-hand;

bb. Communicating daily with RIDOH regarding the status of the pandemic, testing
protocols and timeframes, and the progression of the disease through the state; and

cc. Replacing the currently-suspended in-person religious services with weekly rounds
by the Facility’s religious coordinator.

Quarantine Procedures
5, After consultation with RIDOH, on April 22, 2020, the Facility implemented a 16-
day quarantine process for new detainees, as follows:

a. The Facility uses Pod J-1 (“J-1”) as the intake pod for all new detainees from the
United States Marshals Service, ICE, the Federal Bureau of Prisons, and the United

States Navy;
Case 1:20-mc-00004-JJM Document 4 Filed 04/23/20 Page 7 of 18 PagelD #: 43

b. J-1 is a separate and smaller unit within the Facility. It can house 48 detainees, and
currently is at 50% capacity with approximately 24 detainees in that unit;

c. The Facility selected J-1 as the most appropriate space for quarantine given its size,
layout, and location within the Facility;

d. The Facility uses J-1 as an initial intake holding pod to assess and clear detainees
before releasing them into the general population;

e. Although the Facility currently has two medical isolation units which are negatively
pressured, the Facility’s HVAC contractor has successfully completed work to turn
the entire J-1 pod (48 beds) into a negative pressure isolation unit.;

f. The Facility screens new detainees by asking them questions regarding their travel
history, contact with potential COVID-19 positive individuals, and other risk and
exposute factors;

g. All detainees arriving to J-1 are medically screened upon their arrival and locked
down for sixteen days;

h. This lockdown consists of being isolated into a single-person cell and separated
from all other interaction with detainees in J-1. Quarantined detainees are
permitted to leave their quarantine cells alone up to one hour per day to shower,
recreate, and to make one phone call;

i, Detainees in J-1 are monitored and medically screened daily, and mental health unit
staff check in with the J-1 detainees every day the staff are onsite;

j. During this sixteen-day period, detainees are instructed to self-report any

symptoms;
Case 1:20-mc-00004-JJM Document 4 Filed 04/23/20 Page 8 of 18 PagelD #: 44

k. Then, after sixteen days in J-1, detainees are once again medically screened for
COVID-19 related symptoms and if they are medically cleared, then they are
assigned to another housing unit in the Facility’s general population;

1. Any detainee who refuses medical screening is not moved to general population
but is instead issued a disciplinary ticket and placed into segregation; and

m. To date, no detainee has refused COVID-19 related medical screening.

Protocols in the event of a confirmed COVID-19 case

6, Every day, the Facility reports via email to the governmental entities who entrust
their detainees to the Facility’s care the status of COVID-19 within its population.

7. If a detainee tests positive for COVID-19, the Facility has a plan in place to address
that situation using all precautions necessary throughout this process. The Facility will:!

a. Isolate the detainee in the medical isolation/negative pressure unit,? give the
detainee a mask to wear, and further medically evaluate the detainee;

b. Interview the detainee to determine the nature and extent of their symptoms, the
date of their onset, who they recently came into close contact with (i.e., contact
tracing, as defined by the CDC), what areas they may have touched, and other
specific facts to assess the detainee’s condition and their potential impact on staff

and other detainees within the Facility;

 

1 It is difficult to lay out every single step the Facility will take if it has a positive case because
of the number of action items that will be required, the exigencies of the situation, and the need to be
flexible and adapt to every situation’s unique needs. But, nonetheless, this document provides the
framework and parameters that will guide the Facility’s action.

2

A negative pressure environment reduces air pressure so that outside air can be brought into

the segregated environment. The goal of this environment is to trap and keep potentially harmful
oo a uP PP y

patticles within the negative pressure room by preventing internal air from leaving that space.
Case 1:20-mc-00004-JJM Document 4 Filed 04/23/20 Page 9 of 18 PagelD #: 45

8.

Cc.

Clean and sanitize any areas identified as part of this interview that need to be
addressed;

Interview other detainees who were identified during the contact tracing process;
Secure and isolate the detainee’s unit and limit access by staff to those staff
necessaty and with appropriate protections (masks, gloves, etc.), inform other
detainees in the affected unit of the positive case, instruct them to wear masks
when outside their cells, remind them to report any symptoms immediately, remind
them of the importance of personal hygiene and social distancing, and medically
screen them twice per day;

Order a COVID-19 test for any detainee who presents with symptoms
necessitating such a test and any detainee whom RIDOH believes based upon
contact tracing and exposure should be tested; and

Notify all necessary parties and agencies, including, but not limited to, RIDOH,
the Facility’s staff, and its user agencies.

The Facility has several contingency plans in place if it experiences multiple

COVID-19 cases. For example, the Facility can handle up to two cases within its health services

unit. But, if the number of cases increases, the Facility is prepared to use F-pod which is currently

empty and has 16 cells. If necessary, the Facility can also use J-1 and its 48 beds for overflow from

F-pod given that J-1 is entirely negative pressured. The Facility would then assess the situation to

determine the most appropriate cohorting and living arrangements depending on the specifics of

each detainee’s situation (.e., comorbidities, age, risk factors, etc.)

General Facility cleaning, sanitizing, and prevention measures
Case 1:20-mc-00004-JJM Document 4 Filed 04/23/20 Page 10 of 18 PagelD #: 46

9. The Facility has placed COVID-19 related signage from the CDC regarding
symptoms, hygiene, and best practices throughout the Facility in English and Spanish. When the
Facility holds its town-hall style meetings (including the one it recently held regarding COVID-
19), translators are available to assist with any detainee needing translation to ensure the messages
are received and understood by all detainees.

10. Every cell has its own sink and soap is provided to the detainees.

11. Hand sanitizing is available to the detainees upon request from staff when detainees
are out of their cells.

12, The Facility is working on placing standalone sanitizer kiosks throughout the
Facility’s common ateas for detainees to easily access. These kiosks are on order and will be
installed immediately upon their arrival.

13. Cleaning chemicals in spray bottles and paper towels ate available on the units
throughout the day and are consistently monitored and tefilled by staff when needed. When
detainee workers are out of their cells and working in the pods, they are consistently spraying,
wiping, and cleaning high-touch areas such as handles, railings, chairs, tables, screens, microwaves,
etc. In addition, the third-shift cleaning crew (while other detainees are in their cells) performs a
thorough bleach-based cleaning of each unit which takes an average of several hours each night.

14. Procedural face masks have been distributed to staff and detainees. The Facility is
also working on a system to create its own cloth face coverings for distribution within the Facility.

15. Although the Facility cannot control the ingress and egress of detainees because
such decisions are made by its user agencies, the Facility medically screens every detainee before

release and also communicates regularly with user agencies who are sending new detainees for

10
Case 1:20-mc-00004-JJM Document 4 Filed 04/23/20 Page 11 of 18 PagelD #: 47

intake to ensure as much as possible that no COVID-19 suspected or positive detainees are

introduced into the Facility.

11
Case 1:20-mc-00004-JJM Document 4 Filed 04/23/20 Page 12 of 18 PagelD #: 48

ATTACHMENT B
(Screening Protocols)

DETAINEES

 

 

Place Label Here

 

 

DONALD W. WYATT DETENTION FACILITY

Detainee COVID-19 SCREEN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Detainee DOB
Name ID#
rint)
DETAINEE QUESTIONNAIRE COMMENTS
1. Fever: Onset date ( /  {  ) Measured, highest
Yes | No

temp: Current Temp:
2. | Dry cough Onsetdate( / /  ) Yes | No
3. | Shortness of breath/dyspnea Onset date( / /  ) Yes | No
4. | Productive Cough Onset date( / /  ) Yes | No
5. | Sore throat Onsetdate( / /  ) Yes | No
6 Headache Onset date( / / ) Yes | No
7. | Chills Onset date( / /  )

Yes | No
8. | Muscle aches Onset date( / /  ) Yes | No
9. Nausea/vomiting Onset date ( / f{ ) Yes | No
10. | Abdominal pain Onset date( / / J) Yes | No
11. | Diarrhea Onset date( / /  ) Yes | No
12. | Runny nose/rhinorrhea Onset date ( / / ) Yes | No
TRAVEL HISTORY

13 * | Have you been out of the continental United States (CONUS) | Yes | No

(Lower 48) in the past 14 days?

If yes: Last date outside CONUS:

 

12
Case 1:20-mc-00004-JJM Document 4 Filed 04/23/20 Page 13 of 18 PagelD #: 49

 

14* | Have you been in close contact with a person with laboratory- | Yes | No
confirmed 2019-novel coronavirus in the past 14 days?
Last date you had contact with that person:( = / /_ +)

 

 

15 | YES To #1-4, # 13 or 14: Call HSA/Designee Yes | No
Immediately
Clinical impression patient has ILI: Call HSA/Designee

Immediately

 

 

 

 

 

DRAFT VERSION 20 April 2020

 

Staff Name (Print) Signature

Date: Time:

13
Case 1:20-mc-00004-JJM Document 4 Filed 04/23/20 Page 14 of 18 PagelD #: 50

STAFF AND VISITORS

CENTRAL FALLS

DETENTION FACILITY CORPORATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

STAFF AND VISITOR
COVID-19 SCREENING TOOL
Name DOB
(Print)
PART 1 | COMMENTS
Person does not enter and call Shift
PERSON REFUSES TEMPERATURE CHECK Commander Immediately
1. | Fever: Onsetdate( / /  ) Measured, highest
Yes | No
temp: Current Temp:
2. Do you feel feverish? (Chills, sweats etc.) Yes | No
3. Do you have a dry cough? Yes | No
4, Are you feeling short of breath? Yes | No
5. Do you feel like you are ill? Yes | No
PART 2/COMPLETE IF YES TO ANY 1-5 ABOVE COMMENTS
6 Cough Onset date ( / fy Yes | No
7. Shortness of breath/dyspnea Onset date ( / f/f) Yes | No
8. Sore throat Onset date ( / / ) Yes | No
9. | Headache Onset date( / /  ) Yes | No
10. | Chills Onset date( / /  )
Yes_| No
11. | Muscle aches Onset date( / /  ) Yes | No
12. | Diarrhea/Nausea/vomiting Onset date( / / ) Yes | No
13. | Runny nose/rhinorthea Onset date( / / ) Yes | No
TRAVEL HISTORY
14. | Have you been out of the continental United States (CONUS) | Yes | No
* (Lower 48) in the past 14 days?
If yes: Last date outside CONUS:
15. | Have you been in close contact with a person with laboratory- | Yes | No
* confirmed COVID-19 in the past 14 days?
Last date you had contact with that person:( / /_ )

 

 

 

 

 

14
Case 1:20-mc-00004-JJM Document 4 Filed 04/23/20 Page 15 of 18 PagelD #: 51

 

 

 

Body temperature at or above 99.6 degrees, and/or
YES To # 1-5, 14 or 15, and/or

Clinical impression patient has ILI:

Person does not enter and call Shift Commander

Immediately

 

 

 

 

DRAFT VERSION 2 APRIL 2020

Staff Name (Print) Signature

 

Date: ‘Time:

15
Case 1:20-mc-00004-JJM Document 4 Filed 04/23/20 Page 16 of 18 PagelD #: 52

ATTACHMENT C
(Changes from last Status Report)

The following paragraphs identify and highlight key changes made to Attachment A from
the last Status Report and provides additional current information.

1. J-1 Negative Pressurization — The Facility has successfully converted its 48-bed
J-1 unit into one that is entirely negatively pressured. This expands the Facility’s ability to isolate
more detainees who may test positive for COVID-19.

2. Increased Quarantine Time — Per tecent guidance from the Rhode Island
Department of Health (RIDOH), the Facility implemented a 16-day quarantine for all new
detainees.

3. Facility-wide health screening — On April 22, the Facility’s medical staff
conducted a health screening of the entire detainee population. Screening remains ongoing and
continuous as part of the Facility’s wellness monitoring. The Facility is also performing active daily
medical screenings of all detainees housed in the units in which the positive-tested detainee was
housed for any duration.

4, Facility- wide sanitization — Between April 21-22, the Facility’s staff completed a
thorough bleach-based sanitization of the common areas in the three locations where the COVID-
19 positive detainee spent time. By the end of the day on April 22, the Facility’s staff performed
a similar bleach-based sanitization of the common areas of all other housing units in the Facility.

5. Detainee testing — Between April 22 and 23, the Facility performed 65 tests on
detainees who were housed in the unit where the positive detainee was housed. Those test results
are pending. Also, the Facility placed the cellmate of the positive detainee into negative-pressure
isolation in the Health Services Unit, tested him for COVID-19 on April 22, and is monitoring

him for symptoms.

16
Case 1:20-mc-00004-JJM Document 4 Filed 04/23/20 Page 17 of 18 PagelD #: 53

6. Staff testing — The Facility is working with RIDOH to facilitate staff members
getting tested at local testing sites.

7. Personal Protection Equipment (PPE) — On April 21, all detainees were given
a ptocedural mask, gloves, and soap. They were instructed to wear the masks and gloves whenever
they were outside of their cells.

8, Communications to detainees — After the Facility was placed on lockdown on
April 21, the Warden updated the detainees regarding the positive COVID-19 test and what the
Facility was doing in response to this development. On April 22, the Facility sent the message
pasted below to all detainees. The notice below contains important measures that the Facility is

taking to increase physical distancing:

 

Date: April 22, 2020

 

To: Detainee Population

 

From: Warden Daniel Martin

 

Subject: Coronavirus- Update- Active Case

 

All Detainees,

As most of you are aware, we have an active case of COVID 19 with a detainee in
the facility. The following is the Quarantine Protocol that will need to be
followed for the next 16 days as per guidance from the Department of Health to
minimize the potential exposure with Staff and Detainees. Based on this the
following shall occur:

e Effective today for the next 16 days, the following Units will Operate on a
tier flat schedule to promote social distancing- A Dorm, C, D, E, and F Pods

on the Old Side. (See the attached schedule)

17
Case 1:20-mc-00004-JJM Document 4 Filed 04/23/20 Page 18 of 18 PagelD #: 54

Units J-2, K, I, L, on the New Side for the next 16 days, will operate on a
tier Flat to promote social distancing. (See the attached schedule)

Unit workers will be allowed out with each Tier, however they MUST BE
constantly cleaning. Failure to clean will result in losing your assignment
and being locked in your cell.

e Effective today for the next 16 days, the following units will operate as
follows:

o B Pod- 4 cells out at a time- 1 hour intervals - 3 Workers constantly
cleaning

oO H Pod —4 cells out at a time-1 hour intervals - 3 Workers constantly
cleaning

o J-1-2 Cells out at a time- | hour intervals -2 Workers constantly
cleaning

oO (See the attached schedule)

ALL DETAINES MUST WEAR THEIR MASKS AND GLOVES WHILE
OUTSIDE THEIR CELL

e UNIT SANTIATION WILL CONTINUE TO TAKE PLACE DURING
LOCKDOWNS PERIODS AND ON 38° SHIFT

e Weare working with the Department of Health to facilitate testing of both
Staff and Detainees that may have been infected. Detainees who refuse to
be tested will be placed into Administrative Detention Status.

e Feedings for these next 16 days will be locked down feedings.

e Schedule Legal Calls and Court hearings will still continue to take place
even if you are locked down. You will be medically screen prior to these
activities.

e Commissary and Fresh Favorites will continue to be delivered.

e Within the next 2 days, Each Detainee will be issued a Radio and a Deck of
cards for In-cell activity.

e Within the next 2 days, Additional Board games will be introduced to the units
for In-Cell activity.

18
